

113 S1301 RS: Oregon Eastside Forests Restoration, Old Growth Protection, and Jobs Act of 2013
U.S. Senate
2013-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 407113th CONGRESS2d SessionS. 1301[Report No. 113–180]IN THE SENATE OF THE UNITED STATESJuly 16 (legislative day, July 15), 2013Mr. Wyden (for himself and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesJune 2, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo provide for the restoration of forest landscapes, protection of old growth forests, and
			 management of national forests in the eastside forests of the State of
			 Oregon.1.Short
			 titleThis Act may be cited as
			 the Oregon Eastside Forests
			 Restoration, Old Growth Protection, and Jobs Act of
			 2013.2.PurposesThe purposes of this Act are—(1)to conserve and
			 restore the eastside National Forests of the State;(2)to create an
			 immediate, predictable, and increased timber flow to support locally based
			 restoration economies in the communities of the eastside National Forests
			 of
			 the State;(3)to make the
			 eastside National Forests of the State more resistant and resilient to,
			 and to
			 mitigate the effects of, climate change;(4)to protect,
			 restore, and increase old-growth forest stands and trees in the eastside
			 National Forests of the State;(5)to promote
			 collaboration in the communities of the eastside National Forests of the
			 State
			 to respond to critical threats to forest and watershed health and to
			 support
			 natural resource- and restoration-based economies;(6)to prioritize,
			 strategically target, and accelerate projects to improve forest health and
			 watershed health in old growth forests located in the eastside National
			 Forests
			 of the State; and(7)to provide the
			 Secretary, collaborative groups, and the public with independent
			 scientific
			 advice for restoring forest health and watershed health in the eastside
			 National Forests of the State.3.DefinitionsIn this Act:(1)Advisory
			 panelThe term advisory panel means the Eastside
			 Forest Scientific and Technical Advisory Panel established under section
			 6(a).(2)Collaborative
			 groupThe term collaborative group means a group of
			 individuals that meets the requirements of section 8(a)(2).(3)Covered
			 areaThe term covered area means the area selected
			 by the Secretary under section 4(a)(1) that is—(A)within the State;
			 and(B)not within the
			 area covered by the Record of Decision for Amendments to Forest Service
			 and
			 Bureau of Land Management Planning Documents Within the Range of the
			 Northern
			 Spotted Owl, dated April 1994.(4)Decision
			 noticeThe term Decision Notice means the decision
			 notice entitled Decision Notice for the Revised Continuation of Interim
			 Management Direction Establishing Riparian, Ecosystem and Wildlife
			 Standards
			 for Timber Sales, United States Forest Service Region 6, Colville,
			 Deschutes,
			 Fremont, Malheur, Ochoco, Okanogan, Umatilla, Wallowa-Whitman and Winema
			 National Forests in Oregon and Washington and approved by the Pacific
			 Northwest Regional Forester on June 6, 1995.(5)Emergency
			 conditionThe term emergency condition means a
			 condition—(A)that results in
			 an—(i)imminent risk to
			 life or property; or(ii)immediate
			 impairment of the public use and enjoyment of a trail, road, highway,
			 public
			 facility, or public land; and(B)with respect to
			 subparagraph (A)(ii), the urgency to address the emergency of which
			 outweighs
			 the benefits of full notice and comment.(6)Forest
			 healthThe term forest health means conditions that
			 enable forested land—(A)to be durable,
			 resilient, and less prone to uncharacteristic wildfire, insect, or
			 pathogen
			 outbreaks, while—(i)supporting
			 ecosystem services and populations of native species; and(ii)allowing for
			 natural disturbances;(B)to maintain or
			 develop species composition, ecosystem function and structure, hydrologic
			 function, and sediment regimes that are within an acceptable range that
			 considers—(i)historic
			 variability; and(ii)anticipated
			 future conditions; and(C)to be resistant
			 and resilient to un­char­ac­ter­is­tic events.(7)Forest
			 standThe term forest stand means a contiguous group
			 of trees that are sufficiently uniform in age-class distribution,
			 composition,
			 and structure and that are growing on a site of sufficiently uniform
			 quality to
			 be a distinguishable unit.(8)InitiativeThe
			 term Initiative means an initiative established by the
			 Secretary—(A)to restore and
			 improve the ecological structure, composition, and function and the
			 natural
			 processes of watersheds within the National Forest System;(B)to preserve and
			 create local jobs in rural communities that are located in or near
			 National
			 Forest System land;(C)to sustain the
			 local wood products infrastructure and community capacity that is
			 necessary for
			 the appropriate management and restoration of National Forest System
			 land;(D)to promote
			 cooperation and collaboration in the management of National Forest System
			 land;(E)to carry out
			 collaborative projects to restore forest health and watershed health and
			 to
			 reduce the risk of uncharacteristic disturbances from fire, insects, and
			 disease to communities, watersheds, and natural resources through a
			 collaborative process of planning, prioritizing, and implementing
			 ecological
			 restoration, hazardous fuel reduction, and other vegetation management
			 projects;(F)to collect
			 information from the projects carried out under this Act in an effort to
			 better
			 understand the manner in which to improve forest restoration and
			 management
			 activities;(G)that includes all
			 National Forest System land within the covered area; and(H)under which not
			 more than 15 National Forests may be selected to participate.(9)Inventoried
			 roadless areaThe term inventoried roadless area
			 means 1 of the areas identified in the set of inventoried roadless area
			 maps
			 contained in the Forest Service Roadless Areas Conservation, Final
			 Environmental Impact Statement, Volume 2, dated November 2000.(10)National
			 forest systemThe term National Forest System has
			 the meaning given the term in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(11)Pilot
			 landscapeThe term pilot landscape means a National
			 Forest entirely within the covered area on which a project is being
			 carried out
			 under section 4003 of the Omnibus Public Land Management Act of 2009 (16
			 U.S.C.
			 7303) as of January 1, 2013.(12)Plant
			 association(A)In
			 generalThe term plant association means a
			 description of a plant community that—(i)would
			 potentially, in the absence of a disturbance, occupy a site; and(ii)may be
			 aggregated into 1 or more groups based on similarities in plant species,
			 composition, environment, and productivity.(B)InclusionThe
			 term plant association includes, with respect to a forested site,
			 species representing tree, shrub, and herbaceous layers.(13)SecretaryThe
			 term Secretary means the Secretary of Agriculture (acting through
			 the Chief of the Forest Service).(14)StateThe
			 term State means the State of Oregon.(15)UncharacteristicThe
			 term un­char­ac­ter­is­tic means a wildfire, insect, or pathogen
			 outbreak or level of forest fuel, the severity, size, frequency, or
			 quantity of
			 which exceeds the historic range of variability.(16)Watershed
			 areaThe term watershed area means 1 or more
			 subwatersheds (also known as 6th code hydrologic units).(17)Watershed
			 healthThe term watershed health means landscape
			 conditions that enable riparian and aquatic ecosystems—(A)to capture,
			 store, and release water, sediment, wood, and nutrients;(B)to provide for
			 water temperatures that are within the range of variability of the natural
			 regimes for the processes described in subparagraph (A); and(C)to create and
			 sustain functional riparian, aquatic, and wetland habitats that are
			 capable of
			 supporting diverse populations of native aquatic- and riparian-dependent
			 species.4.Land
			 management(a)Application of
			 the initiative to the covered area(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary shall select all or part of 1 or more National
			 Forests
			 in the State as part of the Initiative.(2)TermThe
			 selection under paragraph (1) shall be for a period of 15 years.(3)EffectThe
			 provisions of this Act shall apply to the covered area.(b)Land management
			 goals(1)In
			 generalIn the covered area, the Secretary shall, considering the
			 best available science, seek—(A)to conserve and
			 restore forest health, watershed health, and other ecosystems;(B)to reduce the
			 risk of, and increase the resistance and resiliency of the land to,
			 uncharacteristic disturbances;(C)to allow for
			 characteristic natural disturbances; and(D)to harvest wood
			 to maintain adequate levels of industry infrastructure to accomplish the
			 goals
			 described in subparagraphs (A), (B), and (C).(2)Forest
			 managementTo achieve the goals of paragraph (1) in the forested
			 land in the covered area, the Secretary shall consider opportunities—(A)to reduce the
			 basal area in overstocked forest stands;(B)to increase the
			 mean diameter of forest stands;(C)to maintain or
			 create a forest composition that focuses on more fire- and
			 drought-tolerant
			 species;(D)to restore
			 historic levels of within-forest stand spatial heterogeneity;(E)to conserve and
			 restore old growth;(F)to conserve and
			 restore population levels of older trees;(G)to conserve and
			 restore ecologically sustainable forest stands and landscapes to
			 incorporate
			 characteristic forest stand structures and older tree populations;(H)to harvest wood
			 and use the value of merchantable sawlogs and biomass to help offset the
			 cost
			 of improving forest health and watershed health;(I)to restore or
			 maintain sustainable and fire-resilient conditions in perpetuity through
			 active
			 management (including management through prescribed or wildland fire and
			 mechanical treatments);(J)to restore or
			 maintain ecologically appropriate spatial complexity (including a range of
			 open
			 to dense forest patches at scales from the forest stand to the
			 landscape);(K)to create
			 nonuniform effects in carrying out vegetation management projects by
			 avoiding
			 extensive areas of uniform treatment, except for certain treatments (such
			 as
			 broadcast burns) that are carried out to enhance the spatial heterogeneity
			 of
			 the forest site;(L)to restore or
			 maintain ecologically appropriate understory plant community composition
			 and
			 condition, including—(i)by
			 restoring and maintaining native ground cover; and(ii)by
			 reducing the impacts of, and potential for, exotic and other invasive
			 species;
			 and(M)to increase
			 stakeholder participation through collaborative groups.(c)PlanningTo
			 help to achieve the goals described in subsection (b), the Secretary shall
			 use
			 landscape scale planning based on watershed areas as a tool to implement
			 ecological restoration projects in the covered area.(d)Performance
			 goals(1)In
			 generalNot later than 60 days after the date on which the
			 Secretary selects the covered area, the Secretary, in consultation with
			 the
			 relevant collaborative groups, may establish performance goals, in
			 addition to
			 the goals that are established by subsection (b), that the Secretary shall
			 seek
			 to achieve consistent with the purposes of this Act and the goals and
			 opportunities described in subsection (b) for the covered area.(2)TermSubject
			 to paragraph (3), each performance goal established under paragraph (1)
			 shall
			 be measured annually for a period of 15 years.(3)AdditionsThe
			 Secretary may develop additional performance goals that the Secretary
			 determines to be appropriate during the period established by paragraph
			 (2).(4)PrioritizationSubject
			 to the limitations described in section 12(c), the Secretary shall
			 prioritize
			 the vegetation management and hazardous fuels reduction program activities
			 in
			 the covered area to achieve the performance goals established under this
			 subsection.(5) Restoration
			 goals(A)In
			 generalWithin the covered area, consistent with the goals, and
			 after considering the opportunities, described in subsection (b), the
			 Secretary
			 shall, to the maximum extent practicable, prepare, offer, and promptly
			 implement—(i)projects
			 that—(I)are predominantly
			 comprised of mechanical treatment in the covered area that emphasize
			 sawtimber
			 as a byproduct; and(II)are conducted
			 on—(aa)for the first
			 fiscal year after the date of enactment of this Act, not less than 60,000
			 acres;(bb)for the
			 subsequent fiscal year, not less than 80,000 acres; and(cc)for each fiscal
			 year thereafter until the fiscal year in which at least 1 ecological
			 restoration project for each National Forest is initiated under section 7,
			 not
			 less than 100,000 acres; and(ii)for each fiscal
			 year after the fiscal year specified in subparagraph clause (i)(II)(cc),
			 an
			 ecological restoration project on each National Forest in the covered area
			 with
			 a gross planning area of not less than 25,000 acres.(B)Annual
			 goals(i)In
			 generalBeginning in the first fiscal year after the date on
			 which at least 1 ecological restoration project is initiated for each
			 National
			 Forest under section 8 and each fiscal year thereafter until the date on
			 which
			 the Initiative is completed, the Secretary may, subject to clause (ii),
			 set
			 annual acreage performance goals for projects that are predominantly
			 comprised
			 of mechanical treatment in the covered area that emphasize sawtimber as a
			 byproduct consistent with the goals, and after considering the
			 opportunities,
			 described in subsection (b).(ii)ConsiderationsIn
			 setting goals under clause (i), the Secretary shall consider—(I)any specific
			 recommendations of the advisory panel relating to acreage treatment needs;
			 and(II)advice provided
			 by a collaborative group relating to acreage treatment needs.(C)Priority for
			 restoration goalsIn seeking to meet the restoration goals
			 established under subparagraph (A) or (B), the Secretary shall prioritize
			 for
			 treatment—(i)any
			 area located on a pilot landscape; and(ii)any area that
			 has opportunities for reduced planning and implementation costs because
			 of—(I)opportunities to
			 work with a collaborative group on the project; or(II)opportunities to
			 use non-Federal resources to complete the project.(e)Prohibitions on
			 removal of certain trees(1)Older
			 treesExcept as provided in paragraph (2), the Secretary shall
			 prohibit the cutting or removal of any live tree located in the covered
			 area
			 that is 150 years of age or older measured at breast height.(2)Administrative
			 exceptions(A)In
			 generalThe prohibition described in paragraph (1) shall not
			 apply if the Secretary determines that there is no reasonable alternative
			 to
			 the cutting or removal of the tree to provide for a safe administrative,
			 public, or special use.(B)Notice
			 requirementThe Secretary shall provide to the public and each
			 relevant collaborative group notice and an opportunity to comment before
			 making
			 a determination under subparagraph (A), unless the Secretary determines
			 that
			 the cutting or removal of the tree is necessary to respond to an emergency
			 condition.(C)Application of
			 decision notice(i)In
			 generalSubject to clause (ii), if the Secretary, after
			 considering the recommendations of the relevant collaborative group or the
			 recommendations report issued under section 6(d), determines that the
			 prohibition in paragraph (1) is infeasible to implement for a specific
			 vegetation management project, the Secretary shall apply the Decision
			 Notice
			 with respect to the specific vegetation management project.(ii)RequirementIn
			 applying the Decision Notice to a specific vegetation management project
			 under
			 clause (i), the Secretary may make site-specific forest plan amendments to
			 allow the cutting or removal of live trees greater than 21 inches in
			 diameter
			 at breast height that are younger than 150 years old at breast height, the
			 cutting or removal of which is necessary to meet the land management goals
			 described in subsection (b)(1).(f)Limitations on
			 road constructionIn carrying out any vegetation management
			 project in the covered area, the Secretary shall—(1)not construct any
			 permanent road, unless the Secretary determines that the road is a
			 justifiable
			 realignment of a permanent road to restore or improve the ecological
			 structure,
			 composition, and function and the natural processes of the affected forest
			 or
			 watershed; and(2)by the earlier of
			 the date on which the vegetation management project is completed or the
			 date
			 that is 1 year after the activities for which the road was constructed are
			 complete, decommission any temporary road constructed to carry out the
			 vegetation management project by—(A)reestablishing
			 vegetation on the road; and(B)restoring any
			 natural drainage, watershed function, or other ecological processes that
			 are
			 disrupted or adversely impacted by the road, including by removing or
			 hydrologically disconnecting the road prism.5.Watershed
			 management(a)Aquatic and
			 riparian resources management(1)In
			 generalWithin the covered area, each vegetation management
			 project in an area delineated under subsection (b) shall protect and
			 restore
			 the aquatic and riparian-dependent resources of the delineated area.(2)EffectsA
			 project described in paragraph (1) may result in short-term negative
			 effects on
			 the aquatic and riparian-dependent resources of the delineated area if the
			 Secretary determines, after considering the best available science, that
			 the
			 project would result in a net improvement to the condition of those
			 resources
			 over the long term.(b)Delineation of
			 areas(1)Fish-bearing
			 streamsThe Secretary shall delineate each permanently flowing
			 fishbearing stream and the area extending away from each edge of the
			 active
			 stream channel to include—(A)the top of the
			 inner gorge;(B)the outer edges
			 of the 100-year floodplain;(C)the outer edges
			 of riparian vegetation;(D)a distance equal
			 to the height of 2 site-potential trees; and(E)a slope distance
			 of not less than 300 feet.(2)Permanently
			 flowing non-fishbearing streamsThe Secretary shall delineate
			 each permanently flowing non-fishbearing stream and the area extending
			 away
			 from each edge of the active stream channel to include—(A)the top of the
			 inner gorge;(B)the outer edges
			 of the 100-year flood plain;(C)the outer edges
			 of riparian vegetation;(D)a distance equal
			 to the height of 1 site-potential tree; and(E)a slope distance
			 of not less than 150 feet.(3)Ponds, lakes,
			 reservoirs, and wetlands larger than 1 acreThe Secretary shall
			 delineate each pond, lake, reservoir, and wetland larger than 1 acre and
			 the
			 area extending away from the high-water edges to include—(A)the outer edges
			 of the riparian vegetation;(B)the extent of the
			 seasonally saturated soil;(C)the extent of
			 moderately and highly unstable areas;(D)a distance equal
			 to the height of 1 site-potential tree; and(E)a slope distance
			 of—(i)if
			 the area located in a watershed identified as key or priority under the
			 applicable land and resource management plan, not less than 100 feet; or(ii)not less than 50
			 feet.(4)Intermittent
			 streams, wetlands less than 1 acre, landslides, and landslide-prone
			 areasThe Secretary shall delineate each wetland smaller than 1
			 acre, landslide, landslide-prone area, intermittent stream channel, and
			 the
			 area extending away from the edges of the wetland, landslide,
			 landslide-prone
			 area, or intermittent stream channel to include—(A)the top of the
			 inner gorge;(B)the outer edges
			 of the riparian vegetation;(C)a distance equal
			 to the height of 1 site-potential tree; and(D)a slope distance
			 of—(i)if
			 the area is located in a watershed identified as key or priority under the
			 applicable land and resource management plan, not less than 100 feet; or(ii)not less than 50
			 feet.(c)Aquatic and
			 riparian protection(1)In
			 generalExcept as provided in paragraph (2), the Secretary shall
			 comply with the aquatic and riparian protection requirements of the
			 applicable
			 land and resource management plan in existence on the date of enactment of
			 this
			 Act in carrying out each vegetation management project in the covered
			 area.(2)ModificationsThe
			 Secretary may modify the aquatic and riparian protection requirements
			 described
			 in paragraph (1) if the Secretary determines, after considering the best
			 available science, that the modifications would meet or exceed the goals
			 of the
			 aquatic and riparian protection requirements.6.Eastside forest
			 scientific and technical advisory panel(a)In
			 generalNot later than 90 days after the date on which the
			 Secretary selects the covered area, the Secretary shall establish an
			 advisory
			 panel—(1)to be known as
			 the Eastside Forest Scientific and Technical Advisory Panel;
			 and(2)to advise the
			 Secretary, collaborative groups, and the public regarding the development
			 and
			 implementation of—(A)goals to improve
			 forest health, watershed health, and related social and economic goals in
			 the
			 covered area; and(B)projects needed
			 to accomplish the purposes of this Act.(b)CompositionThe
			 advisory panel shall be composed of 9 members, each of whom shall have
			 expertise in 1 or more of the following:(1)Silviculture.(2)Timber
			 economics.(3)Road and logging
			 engineering.(4)Soil science and
			 geology.(5)Ecosystem
			 services or natural resources economics.(6)Community
			 economics or ecosystem workforce development.(7)Forest
			 ecology.(8)Aquatic and
			 riparian ecology.(9)Wildlife
			 ecology.(10)Fish
			 Ecology.(11)Ecological
			 restoration.(12)Invasive species
			 control and eradication.(13)Wildland
			 fire.(14)Hydrology.(15)Forest carbon
			 life-cycle and sequestration.(16)Social
			 science.(c)AppointmentsThe
			 Secretary shall—(1)ensure that the
			 advisory panel includes experts in a broad array of the fields described
			 in
			 subsection (b); and(2)give
			 consideration to the recommendations of institutions of higher education
			 (as
			 defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a))), professional societies, and other interested organizations and
			 persons.(d)Duties(1)Recommendations
			 report(A)In
			 generalNot later than 180 days after the date on which the
			 Secretary appoints the members of the advisory panel, the advisory panel,
			 after
			 considering the best available science and information, shall submit to
			 the
			 Secretary and make available to the public a report that contains
			 recommendations regarding the manner by which the Secretary may best
			 achieve
			 the purposes and goals and consider the opportunities described in section
			 4(b).(B)RequirementsThe
			 report shall provide recommendations based on the best available
			 science—(i)for
			 the size and scope of projects needed to accomplish the goals and consider
			 the
			 opportunities described in section 4(b);(ii)for increasing
			 local capacity to accomplish the goals and consider the opportunities
			 described
			 in section 4(b);(iii)for
			 hydrologically and ecologically restoring land and water by—(I)decommissioning
			 unnecessary and undesirable roads; and(II)reducing the
			 environmental impact of necessary and desirable roads; and(iv)for each
			 relevant plant association group—(I)for protecting
			 and restoring terrestrial, aquatic, riparian, wildlife, fish, vegetation,
			 soil,
			 carbon, and other resources;(II)for the types of
			 activities necessary and desirable to restore forest health and watershed
			 health (including thinning, prescribed, and natural fire, and other
			 appropriate
			 activities);(III)for cases in
			 which the cutting or removal of trees described in section 4(e)(1) would
			 generally be considered to be ecologically appropriate; and(IV)for cases in
			 which the cutting or removal of trees described in section 4(e)(2)(C)
			 would
			 generally be considered to be ecologically appropriate.(C)Administration(i)In
			 generalTo the maximum extent practicable, the advisory panel
			 shall achieve a consensus with respect to each recommendation included in
			 the
			 report.(ii)Inclusion of
			 dissenting opinionsIf the advisory panel fails to achieve a
			 consensus with respect to any recommendation included in the report, the
			 report
			 shall include each dissenting opinion relating to the recommendation.(2)Review
			 reportNot later than 5 years after the date on which the
			 Secretary appoints the members of the advisory panel, the advisory panel
			 shall
			 submit to the Secretary and make available to the public a report
			 providing—(A)a quantitative
			 and qualitative assessment of the status of, and changes to, forest health
			 and
			 watershed health in the covered area, including the resiliency, aquatic
			 function, and plant composition, structure, and function; and(B)an assessment of
			 the implementation of the recommendations made under paragraph (1).7.Ecological
			 restoration projects(a)In
			 generalAs soon as practicable after the date on which the
			 Secretary selects the covered area, the Secretary shall, considering the
			 opportunities described in section 4(b)(2), implement ecological
			 restoration
			 projects in the covered area to further the goals described in section
			 4(b).(b)Landscape-Scale
			 projectsSubject to the availability of appropriations in
			 accordance with section 12, the Secretary shall, to the maximum extent
			 practicable, implement 1 or more ecological restoration projects with a
			 gross
			 planning area of 50,000 acres for each National Forest in the covered area
			 that
			 provide landscape-scale work within a watershed area not later than 3
			 years
			 after the date on which the Secretary selects the covered area.(c)RequirementsIn
			 developing and implementing ecological restoration projects under this
			 section,
			 the Secretary shall consider—(1)the best
			 available science and data;(2)the
			 recommendations of the advisory panel; and(3)the views of the
			 relevant collaborative groups.(d)Net road
			 reductionIn developing ecological restoration projects under
			 this Act, the Secretary shall examine opportunities for, and achieve, a
			 net
			 reduction in the permanent road system to improve forest and watershed
			 health
			 to the maximum extent practicable.(e)Prioritization(1)In
			 generalThe Secretary shall prioritize ecological restoration
			 projects in the covered area considering the requirements in subsection
			 (c) and
			 based on the degree to which the ecological restoration projects would
			 improve
			 forest health and watershed health, based on—(A)dry and moist
			 forest plant association groups; and(B)the need to
			 sustain adequate levels of industry infrastructure to accomplish the goals
			 described in section 4(b).(2)InclusionsIn
			 carrying out this section, the types of projects the Secretary shall
			 consider
			 to be priority projects include projects that—(A)reduce the risk
			 of, and increase the resistance and resiliency of the land to,
			 uncharacteristic
			 disturbances, particularly if critical components or values are at risk,
			 including—(i)communities
			 located in the wildland-urban interface (as defined in section 101 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); and(ii)valuable forest
			 structures (including old growth and older mature trees);(B)restore the
			 structure and composition of forest stands at a high or moderate departure
			 from
			 the historic range of variability;(C)accelerate the
			 development of complex forest structure in a young forest that has been
			 simplified through past management, such as by—(i)creating spatial
			 heterogeneity (including the creation of skips and gaps) using mechanical
			 treatments to create wildlife habitat; and(ii)retaining
			 biological legacies (including large standing, downed, live, and dead
			 trees);(D)assist in the
			 implementation of community wildfire protection plans developed by at-risk
			 communities (as those terms are defined in section 101 of the Healthy
			 Forests
			 Restoration Act of 2003 (16 U.S.C. 6511));(E)use the value of
			 merchantable sawlogs and biomass to help offset the cost of ecological
			 restoration projects;(F)meet local and
			 rural community needs through a source that is selected on a best-value
			 basis;
			 and(G)reduce the
			 permanent road system to improve forest health and watershed health.8.Collaboration(a)Collaborative
			 groups(1)In
			 generalTo assist in the development of the projects needed to
			 accomplish the purposes of this Act in the covered area, the Secretary
			 shall
			 consult with, and consider the recommendations of, any collaborative group
			 that
			 meets the criteria described in paragraph (2).(2)Collaborative
			 groupsA collaborative group under paragraph (1) means a group
			 that—(A)is interested in
			 the implementation of this Act;(B)includes multiple
			 individuals representing diverse interests that include—(i)environmental
			 organizations;(ii)timber and
			 forest products industry representatives; and(iii)county
			 governments;(C)operates—(i)in
			 a transparent and nonexclusive manner; and(ii)by
			 consensus or in accordance with voting procedures to ensure a high degree
			 of
			 agreement among participants and across various interests; and(D)requires a level
			 of participation sufficient to ensure that members of the collaborative
			 group
			 are adequately informed before each decision.(b)Multiparty
			 monitoringThe Secretary, in consultation with the relevant
			 collaborative groups, may develop a multiparty monitoring plan for any
			 vegetation management project carried out under this Act.9.Large scale
			 environmental impact statement(a)Congressional
			 findingCongress finds that it is expected that the environmental
			 impact statement described in subsection (b) would be adequate to support
			 the
			 requirements of the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321
			 et seq.) for projects implemented under this section, as documented in
			 subsequent agency decision documents.(b)RequirementsThe
			 Secretary shall prepare a large scale environmental impact statement that
			 is
			 adequate under the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et
			 seq.) to support a record of decision for vegetation management projects
			 under
			 this section in National Forests in the eastern part of the State for
			 projects—(1)that are located
			 wholly in dry ponderosa pine and dry mixed conifer forests types;(2)that are located
			 on a pilot landscape;(3)that are endorsed
			 by or the product of a collaborative group; and(4)no portion of
			 which are located in an inventoried roadless area.(c)Completion
			 dateThe Secretary shall complete the record of decision for the
			 large scale environmental impact statement under subsection (b) not later
			 than
			 1 year after the date of enactment of this Act.(d)TimelinessAny
			 legal challenge to the environmental impact statement and record of
			 decision
			 under this section shall be filed not later than 120 days after the record
			 of
			 decision is signed by the Secretary.10.Cooperative
			 partnership(a)Forest
			 planningSection 327(b)(2) of the Department of the Interior and
			 Related Agencies Appropriations Act, 1996 (16 U.S.C. 1611 note; Public Law
			 104–134) is amended by inserting after may include the
			 following: expenditures for forest planning activities necessary for
			 timber sales for projects that are on a pilot landscape (as defined in
			 section
			 3 of the Oregon Eastside Forests Restoration, Old Growth Protection, and
			 Jobs
			 Act of 2013) and .(b)Cooperative
			 forest innovation partnership projectsSection 13B of the
			 Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109b) is amended
			 by
			 adding at the end the following:(d)RegulationsNot
				later than 90 days after the date of enactment of the Oregon
			 Eastside Forests
				Restoration, Old Growth Protection, and Jobs Act of 2013, the
			 Secretary shall
				promulgate regulations to implement the authority of the Secretary
			 under that
				Act.(e)Cooperation
				with State governments(1)In
				generalNot later than 180 days after the date of enactment of
				the Oregon Eastside Forests Restoration, Old Growth Protection, and
			 Jobs Act of
				2013, the Secretary shall carry out a project to support the
			 ability of the
				Department of Agriculture to address the restoration of forests in
			 cooperation
				with States.(2)Eligible
				areasA project under paragraph (1) may be carried out on a pilot
				landscape (as defined in section 3 of the Oregon Eastside Forests
			 Restoration,
				Old Growth Protection, and Jobs Act of 2013).(3)FundingThe
				Secretary shall use not more than 5 percent of the funds for the Forest
				Health-Federal Lands budget line item made available under the State and
				Private Forestry appropriation to pay not more than 50 percent of
			 the total
				cost of carrying out a project under paragraph
				(1)..11.Administration(a)EffectNothing
			 in this Act affects—(1)any right
			 described in a treaty between an Indian tribe and the United States; or(2)any biological
			 opinion, including any opinion associated with the aquatic and riparian
			 protection requirements of applicable land and resource management
			 plans.(b)No retroactive
			 effect during transition(1)Vegetation
			 management projectsThe provisions of this Act shall not apply to
			 a vegetation management project that is—(A)initiated, either
			 through a scoping notice or a notice of intent, more than 180 days before
			 the
			 date on which the Secretary selects the covered area under section
			 4(a)(1);
			 or(B)approved or under
			 contract before the date on which the Secretary selects the covered area
			 under
			 section 4(a)(1).(2)Recommendations
			 reportThe completion of the Eastside Scientific and Technical
			 Advisory Panel recommendations report shall not automatically compel an
			 amendment or revision of any vegetation management project initiated,
			 approved,
			 or under contract before the date on which the recommendations report is
			 completed.(3)Forest
			 plansThe completion of the Eastside Scientific and Technical
			 Advisory Panel recommendations report shall not automatically compel an
			 amendment or revision of any existing forest plan.(c)Applicable
			 lawThe Secretary shall carry out this Act in accordance with
			 applicable law (including regulations).(d)Principal
			 agency contact(1)SelectionThe
			 Secretary shall select a principal agency contact for the implementation
			 of
			 this Act.(2)DutiesThe
			 principal agency contact shall—(A)serve as the
			 point-of-contact for the advisory panel; and(B)facilitate
			 communications among—(i)the
			 advisory panel;(ii)collaborative
			 groups;(iii)employees of
			 the Forest Service; and(iv)any other
			 stakeholders (including the public).(e)Reporting(1)In
			 generalThe Secretary shall prepare a report on the
			 implementation of this Act—(A)not later than 5
			 years after the date on which the Secretary selects the covered area;
			 and(B)2 years before
			 the date referred to in subsection (e)(1).(2)ContentsThe
			 reports required under paragraph (1) shall, for each National Forest in
			 the
			 covered area, assess the progress toward accomplishing—(A)the purposes of
			 this Act; and(B)the performance
			 goals established under section 4(d).(f)Termination of
			 authority(1)In
			 generalThe authorities under this Act (other than the
			 authorities under sections 4(e) and 5(c)) shall terminate on the date that
			 is
			 15 years after the date of enactment of this Act.(2)EffectNothing
			 in this subsection affects a valid contract in effect on the date
			 described in
			 paragraph (1).12.Authorization
			 of appropriations(a)In
			 generalSubject to subsection (c), there is authorized to be
			 appropriated $50,000,000 to carry out this Act, to remain available until
			 expended.(b)UseAny
			 amounts appropriated to the Secretary under subsection (a) may be used to
			 support implementation of any cost-sharing authorities provided by this
			 Act.(c)LimitationAmounts
			 expended to carry out provisions of this Act that are not subject to a
			 cost-sharing requirement shall not reduce the allocations of appropriated
			 funds
			 to the Secretary for use in—(1)other National
			 Forests not included in the covered area;(2)other States;
			 or(3)other Regions of
			 the Forest Service.1.Short
			 title; table of contents(a)Short titleThis Act may be cited as
			 the Oregon Eastside Forests
			 Restoration, Old Growth Protection, and Jobs Act of
			 2013.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Forest restoration, old growth protection, and jobsSec. 101. Definitions.Sec. 102. Forest management.Sec. 103. Restoration goals.Sec. 104. Aquatic and riparian resources management.Sec. 105. Eastside Forest Scientific and Technical Advisory Panel.Sec. 106. Ecological restoration projects.Sec. 107. Collaboration.Sec. 108. Large-scale environmental impact statement.Sec. 109. Administration.Sec. 110. Authorization of appropriations.TITLE II—Cooperative partnership fundingSec. 201. Forest planning.Sec. 202. Cooperative forest innovation partnership projects.IForest restoration, old growth protection, and jobs101.DefinitionsIn this title:(1)Advisory
			 panelThe term advisory panel means the Eastside
			 Forest Scientific and Technical Advisory Panel established under section
			 105(a).(2)Collaborative
			 groupThe term collaborative group means a group of
			 individuals that meets the requirements of section 107(b).(3)Covered
			 areaThe term covered area means the national forests within the State that are not within the
			 area covered by the document entitled Record of Decision for Amendments to Forest Service and
			 Bureau of Land Management Planning Documents Within the Range of the
			 Northern
			 Spotted Owl and dated April 1994.(4)Forest healthThe term forest health means conditions that enable a forest to be resistant and resilient to disturbance events and to
			 support natural ecosystem and hydrologic processes, functions, and
			 structures, including viable populations of native wildlife and ecosystem
			 services.(5)Inventoried
			 roadless areaThe term inventoried roadless area
			 means 1 of the areas identified in the set of inventoried roadless area
			 maps
			 contained in the document entitled Forest Service Roadless Areas Conservation, Final
			 Environmental Impact Statement, Volume 2 and dated November 2000.(6)National
			 Forest SystemThe term National Forest System has
			 the meaning given the term in section 11(a) of the Forest and Rangeland
			 Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(7)Plant
			 association group(A)In
			 generalThe term plant association group means a
			 description of a plant community that—(i)would
			 potentially, in the absence of a disturbance, occupy a site; and(ii)may be
			 aggregated into 1 or more groups based on similarities in plant species,
			 composition, environment, and productivity.(B)InclusionThe
			 term plant association group includes, with respect to a forested site,
			 species representing tree, shrub, and herbaceous layers.(8)SecretaryThe
			 term Secretary means the Secretary of Agriculture (acting through
			 the Chief of the Forest Service).(9)Spatial heterogeneityThe term spatial heterogeneity means trees and other structural elements of the forest landscape that have a nonuniform,
			 diversely clustered spatial arrangement.(10)StateThe
			 term State means the State of Oregon.(11)Vegetation management project(A)In generalThe term vegetation management project means a project involving activities that manipulate vegetation.(B)InclusionsThe term vegetation management project includes—(i)ecological restoration or fuel reduction projects;(ii)harvesting timber;(iii)prescribed burning; and(iv)thinning trees, brush, weeds, or grass.(12)Watershed
			 areaThe term watershed area means 1 or more
			 subwatersheds (also known as 6th code hydrologic units).(13)Watershed
			 healthThe term watershed health means the range of landscape conditions that enable riparian, aquatic, and wetland ecosystems to
			 create and sustain functional habitats capable of supporting diverse
			 populations of native aquatic- and riparian-dependent species.102.Forest
			 management(a)ApplicationThe Secretary shall implement this title in the covered area during the 15-year period beginning on
			 the date of enactment of this Act.(b)Land management
			 goals(1)In
			 generalTaking into consideration the best available science, the Secretary shall seek in the covered area—(A)to conserve and
			 restore forest and watershed health;(B)to reduce the
			 risk of, and increase the resistance and resiliency of the land to,
			 uncharacteristic disturbances;(C)to allow for
			 characteristic natural disturbances; and(D)to harvest wood
			 to maintain the appropriate scale of industry infrastructure to accomplish
			 the goals
			 described in subparagraphs (A), (B), and (C).(2)Forest
			 managementTo achieve the goals of paragraph (1) in the forested
			 land in the covered area, the Secretary shall consider opportunities—(A)to reduce the
			 basal area in overstocked forest stands;(B)to increase the
			 mean diameter of forest stands;(C)to maintain or
			 create a forest composition that focuses on more fire- and
			 drought-tolerant
			 species;(D)to restore
			 historic levels of within-forest stand spatial heterogeneity;(E)to conserve and
			 restore old growth;(F)to conserve and
			 restore population levels of older trees;(G)to conserve and
			 restore ecologically sustainable forest stands and landscapes to
			 incorporate
			 characteristic forest stand structures and older tree populations;(H)to harvest wood
			 and use the value of merchantable sawlogs and biomass to help offset the
			 cost
			 of improving forest health and watershed health;(I)to restore or
			 maintain sustainable and fire-resilient conditions in perpetuity through
			 active
			 management (including management through prescribed or wildland fire and
			 mechanical treatments);(J)to restore or
			 maintain ecologically appropriate spatial complexity (including a range of
			 open
			 to dense forest patches at scales from the forest stand to the
			 landscape);(K)to conduct vegetation management projects that create an uneven-aged mosaic of isolated individual
			 trees, clumps of trees, and openings to enhance the spatial heterogeneity
			 of the forest landscape;(L)to restore or maintain understory plant communities that reflect a composition and condition that
			 is appropriate for the forest type, including native ground cover and
			 limiting exotic and invasive species;(M)to increase
			 stakeholder participation through collaborative groups; and(N)to restore and maintain the historic complement of aspen, willows, and other native hardwoods in
			 riparian and upland ecosystems, including by—(i)removing conifers that have invaded hardwood sites and overtopped hardwoods or have invaded wet and
			 dry meadow systems;(ii)restoring fire to hardwood ecosystems; and(iii)creating barriers around hardwood sites to reduce ungulate pressure.(c)PlanningTo
			 achieve the goals described in subsection (b), the Secretary shall—(1)use
			 landscape-scale planning based on watershed boundaries as a tool to
			 implement
			 vegetation management and ecological restoration projects in the covered
			 area; and(2)seek to achieve planning and implementation efficiencies on projects carried out under this title
			 by working with—(A)the relevant collaborative group;(B)the advisory panel; and(C)other partners.(d)Older tree retention(1)In generalIn developing and implementing any project in the covered area, the Secretary shall—(A)identify, based on the protocols developed under paragraph (2), trees that are 150 years of age or
			 older, as measured at breast height; and(B)retain the trees described in subparagraph (A).(2)ProtocolThe Secretary, in collaboration with the advisory panel, based on the best available science, shall
			 develop protocols for identifying trees that are 150 years of age or
			 older, as measured at breast height.(3)Exceptions(A)In generalThe retention objectives described in paragraph (1)(B) shall not apply if the Secretary determines
			 that 1 of the following applies:(i)Administrative exceptionsThere is no reasonable alternative to the cutting or removal of trees that are 150 years of age or
			 older, as measured at breast height, to provide for public safety,
			 administrative necessity, or special uses, such as rights of way.(ii)Restoration project exceptionsThe Secretary determines that the cutting or removal of trees that are 150 years of age or older,
			 as measured at breast height, is needed to help implement and fund
			 restoration projects, subject to the conditions that—(I)no tree that is 200 years of age or older, as measured at breast height, may be cut;(II)only as many trees as are needed to fund restoration work that protects and enhances the resiliency
			 of trees that are 200 years of age or older, as measured at breast height,
			 may be cut;(III)the removal of trees that are 150 years of age or older, as measured at breast height, and less
			 than 200 years of age, as measured at breast height, shall not exceed 50
			 percent of the population of those trees in the project area; and(IV)there would be sufficient old-growth tree replacements remaining in the project area.(B)Notice requirementThe Secretary shall provide to the public and collaborative groups notice and an opportunity to
			 comment before making a determination under subparagraph (A), unless the
			 Secretary determines that the cutting or removal of the tree is necessary
			 to respond to an emergency condition.(4)ApplicationThe retention requirements of this subsection shall not—(A)apply to any other forests in the National Forest System outside of the covered area; or(B)establish a precedent for setting age limits on trees that may be cut on any National Forest System
			 land.(e)Limitations on road constructionIn carrying out any vegetation management project in the covered area, the Secretary—(1)shall not construct any permanent road, unless the Secretary determines that the road is a
			 justifiable realignment of a permanent road to restore or improve the
			 ecological structure, composition, and function and the natural processes
			 of the affected forest or watershed; and(2)by the earlier of the date on which the vegetation management project is completed and the date
			 that is 1 year after the activities for which the road was constructed are
			 complete, shall decommission any temporary road constructed to carry out
			 the vegetation management project.(f)Monitoring and adaptive managementIn carrying out this title, the Secretary—(1)shall ensure that the projects developed pursuant to this title include monitoring to inform an
			 assessment of the effectiveness of treatments and adaptive management of
			 future projects; and(2)in consultation with the relevant collaborative groups, may develop for a vegetation management
			 project carried out under this title  a multiparty monitoring plan, which
			 shall take into consideration the recommendations of the advisory panel.103.Restoration goals(a)Performance
			 goals(1)In generalNot later than 60 days after the date on which the
			 Secretary selects the covered area, the Secretary, in consultation with
			 the
			 relevant collaborative groups, may establish performance objectives, in
			 addition to
			 the goals established by section 102(b), which the Secretary shall seek
			 to achieve for the covered area, consistent with those goals and the
			 purposes of this title.(2)TermSubject
			 to paragraph (4), each performance goal established under paragraph (1)
			 shall
			 be measured annually for a period of 15 years.(3)AdditionsThe
			 Secretary may develop additional performance goals that the Secretary
			 determines to be appropriate during the period established by paragraph
			 (2).(4)PrioritizationSubject
			 to the limitations described in section 110(c), the Secretary shall
			 prioritize
			 the vegetation management project and hazardous fuels reduction program
			 activities in
			 the covered area to achieve the performance goals established under this
			 subsection.(b) Restoration
			 goals(1)In
			 generalWithin the covered area, consistent with the goals, and
			 after considering the opportunities, described in subsection (a), the
			 Secretary
			 shall, to the maximum extent practicable, prepare, offer, and promptly
			 implement—(A)projects
			 that—(i)are predominantly
			 comprised of mechanical treatment in the covered area that emphasize
			 sawtimber
			 as a byproduct; and(ii)are conducted
			 on—(I)for the first
			 fiscal year after the date of enactment of this Act, not less than 60,000
			 acres;(II)for the
			 subsequent fiscal year, not less than 80,000 acres; and(III)for each fiscal
			 year thereafter until the fiscal year in which at least 1 ecological
			 restoration project for each National Forest is initiated under section
			 106, not
			 less than 100,000 acres; and(B)for each fiscal
			 year after the fiscal year specified in subparagraph (A)(ii)(III), an
			 ecological restoration project on each National Forest in the covered area
			 with
			 a gross planning area of not less than 25,000 acres.(2)Annual
			 goals(A)In
			 generalBeginning in the first fiscal year after the date on
			 which at least 1 ecological restoration project is initiated for each
			 National
			 Forest under section 106 and each fiscal year thereafter until the date on
			 which
			 the project is completed, the Secretary may establish, subject to
			 subparagraph (B), annual acreage performance goals for each project that
			 is predominantly comprised
			 of mechanical treatment in the covered area that emphasize sawtimber as a
			 byproduct consistent with the goals, and after considering the
			 opportunities,
			 described in subsection (b).(B)ConsiderationsIn
			 establishing the goals under subparagraph (A), the Secretary shall take
			 into consideration—(i)any specific
			 recommendations of the advisory panel relating to acreage treatment needs;
			 and(ii)advice provided
			 by a collaborative group relating to acreage treatment needs.(3)Priority for
			 restoration goalsIn seeking to meet the restoration goals
			 established under paragraph (2), the Secretary shall prioritize for
			 treatment any area that
			 has opportunities for reduced planning and implementation costs because
			 of—(A)opportunities to
			 work with a collaborative group on the project; or(B)opportunities to
			 use non-Federal resources to complete the project.104.Aquatic and riparian resources
			 management(a)Primary focusThe primary focus of aquatic and riparian protection activities in the covered area shall be to
			 protect, maintain, and restore natural ecological functions and processes
			 beneficial to water quality and quantity, including temperature and
			 turbidity, native fish and wildlife, and watershed resilience.(b)Desired watershed conditionsDesired watershed conditions shall include maintaining or enhancing riparian processes and
			 conditions, including stable slopes, wood and nutrient delivery to aquatic
			 and terrestrial systems, stream shade, microclimate, water quantity, and
			 water quality, to ensure that the watersheds—(1)operate consistently with local disturbance regimes; and(2)support native flora and fauna.(c)StrategyThe Secretary shall—(1)develop an aquatic and riparian conservation strategy that incorporates—(A)riparian management areas;(B)key watersheds;(C)watershed analysis;(D)watershed restoration; and(E)monitoring; and(2)use as the basis for watershed, aquatic, and riparian ecosystem management and restoration the
			 interaction of the elements described in paragraph (1) at the watershed or
			 landscape scale.(d)ModificationsThe Secretary may modify the aquatic and riparian protection standards under subsection (a) if the
			 Secretary determines, taking into consideration the best available
			 science, that the modifications would meet or exceed the goals and
			 standards of the aquatic and riparian protection requirements of
			 subsection (e).(e)RequirementThe management activities carried out within the covered area shall not retard or prevent the
			 attainment of—(1)the aquatic, riparian, and watershed goals described in this section; and(2)the goals of applicable resource management plans, biological opinions, and water quality standards
			 in effect on the date of enactment of this Act.105.Eastside Forest
			 Scientific and Technical Advisory Panel(a)In
			 generalNot later than 90 days after the date of enactment of this Act, the Secretary shall establish an
			 advisory
			 panel, to be known as
			 the Eastside Forest Scientific and Technical Advisory Panel, to advise the
			 Secretary, collaborative groups, and the public regarding the development
			 and
			 implementation of—(1)goals and performance measures to improve
			 forest health, watershed health, and related social and economic goals in
			 the
			 covered area; and(2)projects needed
			 to accomplish the goals of this title.(b)CompositionThe
			 advisory panel shall be composed of 9 members, each of whom shall have
			 expertise in 1 or more of the following:(1)Silviculture.(2)Timber
			 economics.(3)Road and logging
			 engineering.(4)Soil science and
			 geology.(5)Ecosystem
			 services or natural resources economics.(6)Community
			 economics or ecosystem workforce development.(7)Forest
			 ecology.(8)Aquatic and
			 riparian ecology.(9)Wildlife
			 ecology.(10)Fish
			 ecology.(11)Ecological
			 restoration.(12)Invasive species
			 control and eradication.(13)Wildland
			 fire.(14)Hydrology.(15)Forest carbon
			 lifecycle and sequestration.(16)Social
			 science.(c)AppointmentsThe
			 Secretary shall—(1)ensure that the
			 advisory panel includes experts in a broad array of the fields described
			 in
			 subsection (b); and(2)give
			 consideration to the recommendations of institutions of higher education
			 (as
			 defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)), professional societies, and other interested organizations and
			 individuals.(d)Duties(1)Recommendations
			 report(A)In
			 generalNot later than 180 days after the date on which the
			 Secretary appoints the members of the advisory panel, the advisory panel,
			 taking into
			 consideration the best available science and information, shall submit to
			 the
			 Secretary,  who shall make available to the public a report that contains
			 recommendations regarding the manner by which the Secretary can best
			 achieve
			 the purposes and goals, and consider the opportunities, described in
			 section
			 102(b).(B)RequirementsThe
			 report under subparagraph (A) shall provide recommendations based on the
			 best available science regarding—(i)the size and scope of projects needed to accomplish the goals and consider the
			 opportunities described in section 102(b);(ii)increasing
			 local capacity to accomplish the goals and consider the opportunities
			 described
			 in section 102(b);(iii)hydrologically and ecologically restoring land and water by—(I)decommissioning
			 unnecessary and undesirable roads; and(II)reducing the
			 environmental impact of necessary and desirable roads; and(iv)actions for each
			 relevant plant association group, taking into account current or future
			 potential vegetation and soil types that—(I)protect and restore terrestrial, aquatic, riparian, wildlife, fish, vegetation, soil,
			 carbon, and other resources; and(II)would  be necessary and desirable to restore forest health and watershed
			 health (including thinning, prescribed, and natural fire and other
			 appropriate
			 activities); and(v)monitoring protocols to evaluate the success of the vegetation management projects and ecological
			 restoration projects on the covered area in meeting the goals and
			 objectives of this title.(C)Administration(i)In
			 generalTo the maximum extent practicable, the advisory panel
			 shall achieve a consensus with respect to each recommendation included in
			 the
			 report under this paragraph.(ii)Inclusion of
			 dissenting opinionsIf the advisory panel fails to achieve a
			 consensus with respect to any recommendation included in the report under
			 this paragraph, the report
			 shall include each dissenting opinion relating to the recommendation.(2)Review
			 reportNot later than 5 years after the date on which the
			 Secretary appoints the members of the advisory panel, the advisory panel
			 shall
			 submit to the Secretary and make available to the public a report
			 providing—(A)a quantitative
			 and qualitative assessment of the status of, and changes to, forest health
			 and
			 watershed health in the covered area, including the resiliency, aquatic
			 function, and plant composition, structure, and function; and(B)an assessment of
			 the implementation of the recommendations made under paragraph (1).106.Ecological
			 restoration projects(a)In
			 generalAs soon as practicable after the date of enactment of this Act, the Secretary shall implement,
			 taking into consideration the
			 annual goals  described in section 103(b)(2), ecological restoration
			 projects in the covered area to support the land management goals
			 described in section
			 102(b).(b)Landscape-scale
			 projectsSubject to the availability of appropriations under section 110, the Secretary shall implement, to
			 the maximum extent
			 practicable, 1 or more ecological restoration projects with a gross
			 planning area of 50,000 acres for each National Forest in the covered area
			 that
			 provide landscape-scale work within a watershed area by not later than 3
			 years
			 after the date on which the Secretary selects the covered area.(c)CriteriaIn
			 developing and implementing ecological restoration projects under this
			 section,
			 the Secretary shall consider—(1)the best
			 available science and data;(2)the
			 recommendations of the advisory panel;(3)the views of collaborative groups; and(4)dry and moist forest plant association groups.(d)Net road
			 reductionIn developing ecological restoration projects under
			 this section, the Secretary shall examine opportunities for, and achieve,
			 a net
			 reduction in the permanent road system to improve forest and watershed
			 health,
			 to the maximum extent practicable.(e)Prioritization(1)In
			 generalThe Secretary shall prioritize ecological restoration
			 projects in the covered area, taking into consideration—(A)the criteria described in subsection (c); and(B)the degree to which the ecological restoration projects would improve
			 forest health and watershed health.(2)PrioritiesIn
			 selecting and planning ecological restoration projects, the Secretary
			 shall prioritize projects that—(A)reduce the risk
			 of, and increase the resistance and resiliency of the land to,
			 uncharacteristic
			 disturbances, particularly if critical components or values are at risk,
			 including—(i)communities
			 located in the wildland-urban interface (as defined in section 101 of the
			 Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511)); and(ii)valuable forest
			 structures (including old growth and older mature trees);(B)restore the
			 structure and composition of forest stands at a high or moderate departure
			 from
			 the historic range of variability;(C)sustain the appropriate scale of industry infrastructure to accomplish the goals described in
			 section 102(b);(D)accelerate the
			 development of complex forest structure in a young forest that has been
			 simplified through past management, such as by—(i)creating spatial
			 heterogeneity (including the creation of skips and gaps) using mechanical
			 treatments to create wildlife habitat; and(ii)retaining
			 biological legacies (including large standing, downed, live, and dead
			 trees);(E)assist in the
			 implementation of community wildfire protection plans developed by at-risk
			 communities (as those terms are defined in section 101 of the Healthy
			 Forests
			 Restoration Act of 2003 (16 U.S.C. 6511));(F)use the value of
			 merchantable sawlogs and biomass to help offset the cost of ecological
			 restoration projects;(G)meet local and
			 rural community needs through a source that is selected on a best-value
			 basis;(H)reduce the
			 permanent road system to improve forest health and watershed health; and(I)help recover aspen, willows, and other native hardwoods in riparian and upland ecosystems.107.Collaboration(a)In
			 generalTo assist in the development of the projects needed to
			 accomplish the purposes of this title in the covered area, the Secretary
			 shall
			 consult with, and consider the recommendations of, any collaborative group
			 that
			 meets the criteria described in subsection (b).(b)CriteriaA collaborative group referred to in subsection (a) is a group
			 that—(1)is interested in
			 the implementation of this title;(2)includes multiple
			 individuals representing diverse interests, including—(A)environmental
			 organizations;(B)timber and
			 forest products industry representatives; and(C)county
			 governments;(3)operates—(A)in
			 a transparent and nonexclusive manner; and(B)by
			 consensus or in accordance with voting procedures to ensure a high degree
			 of
			 agreement among participants and across various interests; and(4)requires a level
			 of participation sufficient to ensure that members of the collaborative
			 group
			 are adequately informed before making each decision.108.Large-scale
			 environmental impact statement(a)In generalThe Secretary shall carry out vegetation management projects and ecological restoration projects
			 under this section in accordance with the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321
			 et seq.).(b)Environmental impact statement(1)In generalThe
			 Secretary shall prepare 1 landscape-scale environmental impact statement
			 for purposes of compliance with the National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.) for vegetation management projects and
			 ecological restoration projects carried out under this title in National
			 Forests in the eastern part of the State that share ecological conditions
			 and resource issues, including projects—(A)that are located
			 wholly in dry ponderosa pine and dry mixed conifer forests types;(B)that are endorsed
			 by, or are the product of, a collaborative group; and(C)no portion of
			 which are located in an inventoried roadless area.(2)UseThe large-scale environmental impact statement under paragraph (1) shall be used as the basis for
			 decisions on covered vegetation management projects and ecological
			 restoration projects, except for limited projects—(A)that are developed after the completion of the environmental impact statement; and(B)for which the environmental impact statement does not adequately analyze the work to be performed.(c)Completion
			 dateThe Secretary shall complete the record of decision for the
			 large-scale environmental impact statement under subsection (b) by not
			 later than
			 1 year after the date of enactment of this Act.(d)TimelinessA
			 legal challenge to the environmental impact statement and record of
			 decision
			 under this section shall be filed by not later than 120 days after the
			 date on which the record of
			 decision is signed by the Secretary.109.Administration(a)Effect of titleNothing
			 in this title affects—(1)any right
			 described in a treaty between an Indian tribe and the United States; or(2)any biological
			 opinion, including any opinion associated with the aquatic and riparian
			 protection requirements of applicable land and resource management
			 plans.(b)No retroactive
			 effect(1)Vegetation
			 management projectsThis title shall not apply to
			 a vegetation management project that is—(A)initiated,
			 through a scoping notice or a notice of intent, more than 180 days before
			 the
			 date of enactment of this Act;
			 or(B)approved or under
			 contract before the date of enactment of this Act.(2)Recommendations
			 reportThe completion of the recommendations report of the advisory panel under section 105(d)(2) shall
			 not automatically compel an
			 amendment or revision to—(A)any vegetation management project initiated, approved,
			 or under contract before the date on which the recommendations report is
			 completed; or(B)any existing forest plan.(c)Applicable
			 lawThe Secretary shall carry out this title in accordance with
			 applicable law (including regulations).(d)Principal
			 agency contact(1)SelectionThe
			 Secretary shall select a principal agency contact for the implementation
			 of
			 this title.(2)DutiesThe
			 principal agency contact shall—(A)serve as the
			 point-of-contact for the advisory panel;(B)facilitate
			 communications among—(i)the
			 advisory panel;(ii)collaborative
			 groups;(iii)employees of
			 the Forest Service; and(iv)any other
			 stakeholders (including the public).(e)Reporting(1)In
			 generalThe Secretary shall prepare a report on the
			 implementation of this title—(A)not later than 5
			 years after the date on which the Secretary selects the covered area;
			 but(B)not earlier than 2 years before
			 the date described in subparagraph (A).(2)ContentsThe
			 reports required under paragraph (1) shall assess, for each National
			 Forest in the
			 covered area, the progress achieved in accomplishing—(A)the purposes of
			 this title; and(B)the performance
			 goals established under section 103.(f)Termination of
			 authority(1)In
			 generalThe authority provided by this title shall terminate on the date that is
			 15 years after the date of enactment of this Act.(2)EffectNothing
			 in this subsection affects a valid contract in effect on the date
			 described in
			 paragraph (1).110.Authorization
			 of appropriations(a)In
			 generalSubject to subsection (c), there is authorized to be
			 appropriated $50,000,000 to carry out this title, to remain available
			 until
			 expended.(b)UseAny
			 amounts appropriated to the Secretary under subsection (a) may be used to
			 support implementation of any cost-sharing authorities provided by this
			 title.(c)Effect on other fundsThe Secretary may not divert funding from a National Forest or grassland outside of the State to
			 meet the performance requirements of this title.(d)Reprogramming authority(1)In generalExcept as provided in paragraph (2), after submitting to the Committees on Appropriations of the
			 House of Representatives and the Senate a notice, the Secretary may
			 reprogram any funds—(A)made available to the Secretary through an appropriation for the National Forest System; and(B)allocated to be used on the National Forests in the covered area.(2)ExceptionNo funds appropriated for a recreation or grazing activity may be subject to reprogramming under
			 paragraph (1).IICooperative partnership funding201.Forest planningSection 327(b)(2) of the Department of the Interior and Related Agencies Appropriations Act, 1996
			 (16 U.S.C. 1611 note; Public Law 104–134) is amended by inserting expenditures for forest planning activities necessary for timber sales for projects that are
			 located on any landscape that receives funding under section 4004 of the
			 Omnibus Public Land Management Act of 2009 (16 U.S.C. 7304) and after may include.202.Cooperative forest innovation partnership projectsSection 13B of the Cooperative Forestry Assistance Act of 1978 (16 U.S.C. 2109b) is amended by
			 adding at the end the following:(d)RegulationsNot later than 90 days after the date of enactment of the Oregon Eastside Forests Restoration, Old Growth Protection, and Jobs Act of 2013, the Secretary shall promulgate regulations to implement the authority of the Secretary under that
			 Act.(e)Cooperation with State governments(1)Projects authorizedNot later than 180 days after the date of enactment of the Oregon Eastside Forests Restoration, Old Growth Protection, and Jobs Act of 2013, the Secretary, in cooperation with the States, shall carry out projects to support the ability of
			 the Department of Agriculture to address the restoration of National
			 Forests in eligible areas.(2)Eligible areasA project under paragraph (1) may be carried out on—(A)the covered area (as defined in section 101 of the Oregon Eastside Forests Restoration, Old Growth Protection, and Jobs Act of 2013); and(B)any additional areas of the National Forest System that the Secretary selects to carry out
			 paragraph (1).(3)FundingFor each fiscal year, the Secretary shall use not more than 5 percent of the funds made available
			 for forest health on Federal land under the heading State and private forestry of title III of an appropriations Act making funds available to the Department of the Interior to
			 pay for not more than 50 percent of the total cost of carrying out
			 paragraph (1)..June 2, 2014Reported with an amendment